DETAILED ACTION
The following is a Final office action in response to communications received on 12/16/2020.  Claims 1 and 3-4 have been amended.  Claims 8 and 10-11 have been canceled.  Currently, claims 1-7, 9 and 12-21 are pending and examined below. 

Response to Amendment
Applicant’s amendment to the claims are sufficient to overcome some of the 35 U.S.C. 2nd paragraph rejections set forth in the office action dated 6/16/2020.  However, at least one rejection remain and new 112 2nd rejections have been set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, subparagraph “g” recites that the inner and outer walls are formed by “various panels”.  However, it is unclear what constitutes various panels.  Various panels can constitute a number of panels of different sizes, shapes or colors. Claims are examined as best understood. 
Claim 3 recites a first and second set of one or more of “the plurality of full segment partial moulds”.  However, there is insufficient antecedent basis for this limitation in the claim.  Examiner suggests Applicant recites “a plurality of full segment partial moulds”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ES2565518.
Regarding claims 1 and 21, ES2565518 discloses a method for installing a hollow concrete tower (1) made from more than one segment (20, Figs. 1-2B), wherein the method comprises the following steps a) arranging a tower site and a corresponding platform (60), wherein said platform is a working area located immediately adjoining or surrounding the tower site, excluding the tower site itself; b) arranging on said platform at least one partial full-segment mold (32, Figs. 9A-9B)  in a position such that the segment axis of the segment to cast in said partial full-segment mold(s) is substantially vertical; c) pouring concrete (Fig. 7) inside said arranged partial full-segment mold(s); d) allowing the poured concrete to set to working strength, generating corresponding segment(s); e) removing said arranged partial full-segment mold (s) with concrete set to working strength (Fig. 9a), to leave said corresponding segment(s) exposed; f) assembling said corresponding exposed segment(s) by a crane arranged on the platform (Fig. 1) and moving the exposed segment(s) from on the platform to the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  There would be no new or unpredictable results achieved from manufacturing panels that were practical for shipping and assembly. 

Claims 1-7, 9, 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0960986 in view of ES2565518.
Regarding claims 1 and 21, EP0960986 a method for installing a hollow concrete tower made from more than one segment (Fig. 1), wherein the method comprises the following steps in any order technically possible: arranging a site and a corresponding 
Regarding claim 2, EP0960986 further discloses wherein steps b-f are repeated at least once (Fig. 1).
Regarding claim 3, EP0960986 in view of EP2565518 discloses wherein in a step b, only a first set of one or more of a plurality of the full-segment partial molds (10,11) adapted for generating all segments are arranged on said platform, and then corresponding steps c-g) are carried out; next, in another step b) only a second set of one or more of a plurality of the full-segment partial molds adapted for generating all segments for the tower are arranged on said platform, and then corresponding steps c-g) are carried out; and so on until a desired number of cycles of steps b-g) have been performed (Examiner considers at least two sets of partial molds (Figs. 13-24) to be used to manufacture more than one segment at a time to complete the tower (Fig.).
Regarding claim 4, EP0960986 discloses wherein cycles of steps b - f are carried to fully install a corresponding tower (Fig. 1).
Regarding claim 5, EP0960986 discloses the amount of full-segment partial molds involved in a cycle remains the same, increase or decrease from one cycle to another (Figs. 1 and 13-24).
Regarding claim 6, EP0960986 discloses at least one cycle of steps b-f) as set forth above can be started before a previous cycle of steps b- f) is concluded.
Regarding claim 7, EP0960986 discloses wherein in only one step b) the full-segment partial molds adapted to generate all the segments of the corresponding tower are arranged in said platform (Figs. 1-3).
Regarding claim 8, EP0960986 discloses wherein one of the partial full-segment molds is arranged at the site instead of on the platform, to generate the base segment directly on site (Fig. 3).
Regarding claim 9, EP0960986 discloses the following step: after the mold arranging step and before the concrete pouring step, placing passive reinforcement inside said partial full-segment mold(s) (Abstract).
Regarding claim 12, EP0960986 discloses the hollow concrete tower comprises active reinforcements (53, 54) external to the tower walls, running on the inside of the tower (Figs. 7-9) and the method includes the following step: after the assembly step, arranging external active reinforcement such that the external active reinforcement is anchored on one end to the bottom of the tower and on the other end to an upper point of the tower (Figs. 30-31).
Regarding claim 13, EP0960986 discloses the height of at least one segment is greater than the diameter thereof (Fig. 1).
Regarding claim 14, EP0960986 discloses each mold comprises a corresponding concrete supporting slab that rests on said platform and a corresponding mold body that rests on a corresponding slab, the mold body having an inner wall and an outer wall, and wherein arranging on said platform a partial full-segment mold comprises: placing a shoring formed by a central metal lattice frame at the center of the slab, coinciding with the axis of the resulting segment , and a plurality of arms that extend radially from said central frame; then placing the inner wall of the mold body, attached to both registers of the slab and to the radially external ends of the bottom arms of said plurality of arms; and then placing the outer wall of the mold body, attached to both registers of the slab and to the radially external ends of the upper arms of said plurality of arms (Figs. 31, 49-50).
Regarding claim 15, EP0960986 discloses wherein said shoring has adjustment means to correct any misalignment with respect to the segment axis (Figs. 51).
Regarding claim 16, EP0960986 discloses wherein said hollow concrete tower comprises in their concrete walls an inner passive reinforcement made of conventional rebar and wherein said rebar is fitted after placing the inner wall of the mold body and before placing the outer wall of the mold body (Abstract).
Regarding claim 17, EP0960986 discloses wherein said rebar is supplied divided into prefabricated elements, complementary to one another (Figs. 30-31).
Regarding claim 18, EP0960986 discloses wherein said rebar is divided into cages, and wherein initially a first cage is placed, provided with two radially internal overlapping arms that run from the central body of the initial cage in circumferentially opposite directions; then, a plurality of intermediate cages are placed, 
Regarding claim 19, EP0960986 discloses after mold removal, said shoring is dismantled (Abstract).
Regarding claim 20, EP0960986 discloses the inner wall of the mold body is formed by various panels, and the outer wall of the mold body is formed by various panels (Figs. 14-24).
Regarding claim 21, EP0960986 discloses a hollow concrete tower made from more than one segment, installed in accordance with the method according to claim 1 (Fig. 1).

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.  Applicant argues that ES2565518 is silent with respect to dimensions that are appropriate for conventional road transport and that EP0960986 discloses transport for air and sea freight and not conventional road transport.
In response to Applicant’s argument(s), the Examiner respectfully disagrees. In the case of ES2565518, the Examiner considers that one of ordinary skill in the art would have manufactured various panels that would be able to be transported by the various modes of transportation commonly used to be able to reach different locations . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633